      Case 1:19-cv-08034-ALC-OTW Document 79 Filed 01/19/21 Page 1 of 2




January 14, 2021

VIA ECF                                                        MEMO ENDORSED
Hon. Ona T. Wang
United States Courthouse
500 Pearl Street
New York, NY 10007

RE: Letter Regarding Status of Discovery
   Jennifer Bawden v. David K. Townes (1:19-cv-08034-ALC-OTW)

Dear Judge Wang,

        This firm represents Plaintiff Bawden in the present action filed against Defendant David
K. Townes. We write to provide a status regarding the status of discovery per this Court’s
Scheduling Order [Dkt. 77] dated December 20, 2020. Plaintiff’s counsel writes without the input
of Defendant Townes as Defendant Townes has failed to provide any input into this letter after
Plaintiff’s counsel called Mr. Townes on January 13, 2021, left Mr. Townes a voicemail, and sent
Mr. Townes an email with a draft joint letter on January 13, 2021.

       As a preliminary matter, Plaintiff’s counsel served Plaintiff’s 26(a) Initial Disclosures on
Defendant Townes on December 18, 2020 via electronic mail and hard copy to his home address.
To date, Defendant Townes has failed to serve his 26(a) Initial Disclosures on Plaintiff, and if he
has, Plaintiff has not received them. On January 13, 2021, Plaintiff’s counsel called, left a
voicemail, and e-mailed Defendant Townes to follow up on the 26(a) Initial Disclosures.
Defendant Townes has not yet responded. Accordingly, Plaintiff respectfully requests that this
court Order Defendant Townes to serve his 26(a) Initial Disclosures on Plaintiff so that discovery
can proceed without delays.

        Additionally, per the 26(f) Report, the parties are due to exchange initial document requests
and interrogatories by tomorrow, January 15, 2021. As Defendant Townes has failed to serve his
26(a) Initial Disclosures, Plaintiffs’ counsel anticipates that Defendant’s discovery demands will
also not be served on January 15, 2021 as scheduled. Accordingly, Plaintiff’s counsel will attempt
to resolve any discovery disputes with Defendant Townes prior to bringing it to the Court’s
attention but anticipates that Court intervention may be required.

       I thank the Court for its consideration and attention to this matter.

                                                      Respectfully Submitted,
                                                      DEREK SMITH LAW GROUP, PLLC.
                                                      Attorneys for Plaintiff

                                                   BY: _/s/___________________________
                                                       Danilo Bandovic, Esq.
                                                       1 Pennsylvania Plaza, 49th Floor

      New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
    Philadelphia Office: 1835 Market Street, Suite 2950, Philadelphia, PA 19103 | (215) 391-4790
          Miami Office: 701 Brickell Avenue, Suite 1310, Miami, FL 33131 | (305) 946-1884
          New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                        Website: www.discriminationandsexualharassmentlawyers.com
     Case 1:19-cv-08034-ALC-OTW Document 79 Filed 01/19/21 Page 2 of 2



                                                         New York, New York 10119

CC: Defendant Townes by Electronic Mail



      Defendant is directed to serve his initial disclosures by February 2, 2021. Defendant is warned that
      failure to comply with his discovery obligations may result in a recommendation that his answer be
      stricken and a default judgment be entered against him.

      Plaintiff is directed to submit a joint status letter on February 12, 2021.

      Plaintiff is directed to serve a copy of this Order on Defendant by email and file an affidavit of service.

      The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se Defendant.

      SO ORDERED.


      ________________
      Ona T. Wang Jan. 19, 2021
      U.S.M.J.




                                                  2
